Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

           (released the week prior to September-28, 2021)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-21-269            In re Interest of Ivy P.


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.